220 S.W.3d 849 (2007)
In the Matter of the CARE AND TREATMENT OF Robert WHITWORTH, Appellant.
No. ED 87258.
Missouri Court of Appeals, Eastern District, Division Four.
March 20, 2007.
Emmett D. Queener, Columbia, MO, for appellant.
Charles Stuart Birmingham, Alana M. Barragan-Scott  co-counsel, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Robert Whitworth (Appellant) appeals from the trial court's judgment committing him to secure confinement in the custody of the Missouri Department of Mental Health as a sexually violent predator. We have reviewed the briefs of the parties and the record on appeal and conclude that the evidence presented to the jury was sufficient for twelve reasonable jurors to have believed beyond a reasonable doubt that Appellant is a sexually violent predator. Amonette v. State, 98 S.W.3d 593, 600 (Mo. App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).